Citation Nr: 0105888	
Decision Date: 02/28/01    Archive Date: 03/02/01

DOCKET NO.  99-25 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

1. Entitlement to service connection for residuals of a neck 
injury.

2. Entitlement to service connection for residuals of a back 
injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. A. Blake, Associate Counsel



INTRODUCTION

The veteran had active service for approximately 70 days, 
from November 1972 through January 1973.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Los Angeles, California.

The veteran's September 1999 notice of disagreement raised 
two issues specifically, service connection for a neck and a 
back disability.  His December 1999 substantive appeal raised 
an additional issue regarding service connection for a left 
knee disability.  Service connection for the left knee 
complaint was originally denied in 1977.  The veteran raised 
the matter again in 1993.  Although the RO requested 
additional evidence relating to the claim, no such evidence 
was ever submitted.  Accordingly, this matter is not 
presently before the Board and is referred to the RO for 
action as appropriate.

FINDINGS OF FACT

1. All relevant evidence necessary for an informed decision 
on the veteran's appeal has been obtained by the RO. 

2. There is no probative evidence of record showing the 
veteran to have disability of the back related to service.

3. There is no probative evidence of record showing the 
veteran to have disability of the neck related to service. 







CONCLUSIONS OF LAW

1.  The RO has met his duty to assist pursuant to Veterans 
Claims Assistance Act of 2000, Pub.L.No. 106-475, §  3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified as amended at 
38 U.S.C. §  5103A).

2.  A neck disability was not incurred or aggravated by 
active service. 38 U.S.C.A.§ 1110 (2000); 38 C.F.R. § 3.303; 
Veterans Claims Assistance Act of 2000, Pub.L.No. 106-475, §  
4, 114 Stat. 2096, 2097-99 (2000) (to be codified as amended 
at 38 U.S.C. §  5107).

3.  A back disability was not incurred or aggravated by 
active service.  38 U.S.C.A.§ 1110 (2000); 38 C.F.R. § 3.303; 
Veterans Claims Assistance Act of 2000, Pub.L.No. 106-475, §  
4, 114 Stat. 2096, 2097-99 (2000) (to be codified as amended 
at 38 U.S.C. §  5107).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  The act sets forth four different aspects of a 
duty to assist (1) a general duty to assist the veteran in 
obtaining evidence of the claim; (2) a duty to assist in 
obtaining records; (3) a duty to assist in obtaining records 
for compensation claims; and (4) a duty to provide medical 
examinations and opinions for compensation. Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475§ 3(a) 114 Stat. 
2096, 2097-98 (2000) (to be codified at 38 U.S.C. § 5103A).

The RO has obtained the veteran's service records, which 
included his induction examination, in-service treatment 
entries, and discharge records.  There appears to be no 
indication that any service medical records are missing. The 
RO has also obtained identified post-service medical records. 
See Veterans Claims Assistance Act of 2000, Pub.L.No. 106-
475, §  4, 114 Stat. 2096, 2097-98 (2000) (to be codified as 
amended at 38 U.S.C. §  5103A). 

On two occasions in February 1999, the RO requested that the 
veteran provide or otherwise identify evidence of service 
connection for back and neck disabilities. The RO noted the 
type of evidence needed and stated that if such information 
was not forthcoming, a benefit could not be provided.  See 
Veterans Claims Assistance Act of 2000, Pub. L.No. 106-
475§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. § 5103).  The veteran did not identify 
any information. 

In the December 1999 denial of service connection, RO 
informed the veteran for the third time that further evidence 
was necessary to demonstrate that the claimed disabilities 
were incurred or aggravated by military service.  Again, no 
additional evidence was forthcoming.  See Veterans Claims 
Assistance Act of 2000, Pub. L.No. 106-475§ 4, 114 Stat. 
2096, 2098-99 (2000) (to be codified as amended at 38 U.S.C. 
§ 5107) (imposing responsibility on veteran to present and 
support a claim for benefit under laws administered by the 
Secretary). 

Aside from the veteran's statements in his complaint and 
appeal, a review of the record reveals no indicia of evidence 
of current neck or back disability, of persistent recurrent 
symptoms of such disabilities, or of symptoms of such 
disabilities associated with service. The Secretary is 
required to provide a medical examination or obtain a medical 
opinion if (1) there is competent evidence of a current 
disability or persistent recurrent symptoms of disability, 
and (2) evidence that the disability or symptoms may be 
associated with service, but (3) the case does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.  Veterans Claim Assistance Act of 
2000, Pub.L.No 105-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C. § 5103A). As noted above, 
such evidence has not been forthcoming. 

In summary, available medical evidence, to include the 
medical service records,  does not show that the veteran 
incurred in service or now has any of the claimed 
disabilities.  Despite repeated requests, the veteran has not 
provided or otherwise indicated the existence of any evidence 
relevant to the matters on appeal.  VCAA legislation provides 
the VA may decide a claim without providing the mandated 
assistance when no reasonable possibility exists that such 
assistance will aid in substantiating the claim. Veterans 
Claim Assistance Act of 2000, Pub.L.No 105-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).  In view of the foregoing, as well as the RO having 
complied with the necessary obligation to notify, as 
mentioned above, the Board is satisfied that all relevant 
facts to the claims have been properly developed, and that no 
further assistance to the veteran is required. Veterans Claim 
Assistance Act of 2000, Pub.L.No 105-475, §§  3(a), 4, 114 
Stat. 2096, 2097-2099 (2000) (to be codified at 38 U.S.C. 
§ 5103A, 5107).

Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated by service.  38 
U.S.C.A. §§ 1110 (2000).  Service connection may also be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces.  
Determinations as to service connection will be based on 
review of the entire evidence of record, with due 
consideration to the policy of the VA to administer the law 
under a broad and liberal interpretation consistent with the 
facts in each individual case.  See Wilson v. Derwinski, 2 
Vet. App. 16, 19 (1991); 38 U.S.C.A. § 1154; 38 C.F.R. § 
3.303(a) (2000).

Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance 
the claim is allowed.  See Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990); Veterans Claims Assistance Act of 2000, 
Pub.L.No. 106-475, §  4, 114 Stat. 2096, 2097-99 (2000) (to 
be codified as amended at 38 U.S.C. §  5107); Alemany v. 
Brown 9 Vet. App. 518 (1996).

The veteran first complained of neck and back disability in 
February 1999, arguing that such occurred coincident with his 
knee problems. The RO procured the veteran's medical service 
records and several post service treatment records.  The in- 
service treatment records indicated that during his 
approximately 70 days of service, from November 1972 to 
January 1973, the veteran was examined and treated several 
times for difficulties associated with his left knee. Upon 
enlistment, during service and upon discharge, no problems in 
the back or neck were noted.  The record indicates the 
veteran was discharged from service, as his pre-existing left 
knee disability made him ineligible for service.  The Medical 
Board reports cite him without any note of neck or back 
complaints, findings or diagnoses.  Further, the veteran did 
not mention neck or back difficulties in connection with two 
earlier claims.

The veteran has been incarcerated for many years.  During the 
course of his confinement, the Department of Corrections had 
opportunity to treat and examine the veteran. The Department 
of Corrections reported that an orthopaedic surgeon examined 
the veteran in May 1977, for complaints related to his left 
knee.  Upon examination the surgeon noted there were 'no 
significant neck abnormalities' and 'nothing abnormal' with 
regard to the veteran's back.  No other provided medical 
records make mention or otherwise relate to the veteran's 
neck or back claims. The veteran has indicated no other 
medical records or evidence relating to his neck or back 
claims. Hickson v. West, 12 Vet. App. 247 (1998); Degmetich 
v. Brown, 104 F.3d 1328 (1997).

The Board acknowledges the veteran's complaint of current 
back and neck injury related to an in-service injury, 
however, these issues involve a medical diagnosis or opinion 
as to medical causation. As the record does not reflect that 
the veteran possesses a recognized degree of medical 
knowledge, his own opinions on medical diagnoses or causation 
are not competent.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); Grottveit v. Brown, 5 Vet.App. 91, 93 (1993).

In view of the foregoing, the Board has determined that the 
preponderance of the evidence is against the claims of 
entitlement to service connection for neck and back 
disability.


ORDER

Entitlement to service connection for neck disability is 
denied.

Entitlement to service connection for back disability is 
denied.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeal

 


